Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner confirmed on March 28, 2022 in a telephone conversation with applicant’s representative that the status indicator “Currently Amended” for claim 16 incorrect since the claim does not include any amendments (see Interview Summary Form dated April 7, 2022).
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2022 has been entered.  Since the RCE only included an IDS to be considered and no amendments to the claims, the amendments in the response filed March 24, 2022 are the current claims.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on May 17, 2022 has been considered by the examiner.
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
6.	In regards to claims 1 and 13, Cumbo (US Pub. No. 2015/0240537) fails to disclose that the blocking portion of the inertia pawl intersects a trajectory or path of the rotation of the main pawl from the first position to the second position to prevent the main pawl from rotating into the second position.  The inertia pawl of Cumbo intersects or passes into a path or trajectory of component 40 cooperating with the main pawl, but does not intersect a path or trajectory along which the main pawl rotates.  The examiner can find no motivation to modify the device of Cumbo without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
7.	In regards to claims 1 and 13, Mathew et al. (US-7802345) is a linkage hinge for a vehicle hood, and therefore fails to disclose a hood latch at least comprising a spring loaded claw, a main pawl, and an inertia pawl rotatable with respect to the main pawl.  The examiner can find no motivation to modify the device of Mathew et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        May 23, 2022